 8:21-cv-02355-CMC            Date Filed 09/15/21    Entry Number 18         Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

 Eligha Terrill Thompson,                              C/A No. 8:21-2355-CMC

                Petitioner,

        v.
                                                                        Order
 Ms. Wallace       of   Kirkland    Correctional
 Institution,

                Respondent.


       This matter is before the court on Petitioner’s pro se Petition filed in this court pursuant to

28 U.S.C. § 2254 on July 29, 2021. ECF No. 1. In accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02 (B)(2)(c), DSC, this matter was referred to United States Magistrate Judge

Jacquelyn D. Austin for pre-trial proceedings and a Report and Recommendation (“Report”).

       On August 19, 2021, the Magistrate Judge issued a Report recommending this matter be

dismissed. ECF No. 15. As noted in the Report, Petitioner appears to challenge his Chester County

convictions for first degree burglary and strong-armed robbery from 2010. Such a challenge would

be successive, as Petitioner has filed multiple previous petitions under §2254 challenging those

convictions. See Case Nos. 8:20-cv-0866; 8:18-cv-3361; 8:18-cv-3030; 8:18-cv-0541.The

Magistrate Judge advised Petitioner of the procedures and requirements for filing objections to the

Report and the serious consequences if he failed to do so. Petitioner filed no objections within the

time for doing so, and his copy of the Report was not returned to the court.

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo
 8:21-cv-02355-CMC             Date Filed 09/15/21    Entry Number 18         Page 2 of 3




determination of those portions of the Report to which specific objection is made, and the court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge, or

recommit the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). The court

reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After reviewing the record, the applicable law, and the Report and Recommendation of the

Magistrate Judge, the court finds no clear error. Petitioner must seek and receive permission from

the Fourth Circuit Court of Appeals prior to filing a § 2254 Petition in this court. This he has not

done. Accordingly, the court adopts and incorporates the Report and Recommendation by

reference into this Order. This matter is dismissed without prejudice and without requiring

Respondent to file a return.

                               CERTIFICATE OF APPEALABILITY

       The governing law provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability . . . shall indicate which specific issue or issues
       satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,



                                                  2
 8:21-cv-02355-CMC          Date Filed 09/15/21      Entry Number 18        Page 3 of 3




537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
September 15, 2021




                                                 3
